UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1405


LENIR RICHARDSON,

                    Plaintiff - Appellant,

             v.

JOHN HANCQ, Officer; CAROLYN NEY, Officer; COMMONWEALTH OF
VIRGINIA; JOSEPH MARTIN; HSBC BANK OF USA, N.A.; BB&B BANK;
BB&T TRUST CORP. SYSTEM; AMANDA DEPTULA, Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00053-AJT-TCB)


Submitted: October 24, 2018                                  Decided: November 8, 2018


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se. George Arthur McAndrews, OFFICE OF THE
CITY ATTORNEY, Alexandria, Virginia; Sherry A. Fox, THOMPSON MCMULLAN
PC, Richmond, Virginia; Alan Durrum Wingfield, TROUTMAN SANDERS, LLP,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lenir Richardson appeals the district court’s judgment dismissing her complaint

for failing to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), and for failing to respond

to the order to show cause. We have reviewed the record and find no reversible error.

The district court did not abuse its discretion by not giving Richardson leave to amend

her complaint. Willner v. Dimon, 849 F.3d 93, 114 (4th Cir. 2017) (finding no abuse of

discretion when district court did not respond to Plaintiffs’ requests to amend complaint).

We conclude that Richardson failed to state a claim against any of the Defendants.

Trejo v. Ryman Hosp. Props., Inc., 795 F.3d 442, 445-46 (4th Cir. 2015) (stating standard

of review). While we grant Richardson leave to proceed in forma pauperis, we affirm the

district court’s judgment. We deny Joseph Martin’s motion to dismiss and deny as moot

Richardson’s motion in opposition to the motion to dismiss. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2